Case 2:17-cv-03984-CCC-MF Document 104 Filed 10/29/20 Page 1 of 8 PageID: 2275




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 MICROSPHERIX LLC,

                   Plaintiff,
       v.                                  Civil Action No. 2:17-cv-03984

 MERCK SHARP & DOHME                                (CCC/MF)
 CORP., MERCK SHARP &
 DOHME B.V., AND ORGANON
 USA, INC.,                                 JURY TRIAL DEMANDED

                   Defendants.
                                                Electronically Filed



      DECLARATION OF ANDREW P. BLYTHE IN SUPPORT OF
  DEFENDANTS MERCK SHARP & DOHME CORP., MERCK SHARP &
            DOHME B.V. AND ORGANON USA, INC.’S
           OPENING CLAIM CONSTRUCTION BRIEF
Case 2:17-cv-03984-CCC-MF Document 104 Filed 10/29/20 Page 2 of 8 PageID: 2276




      I, Andrew P. Blythe, hereby declare as follows:

 1.    I am an associate at the law firm of Gibson, Dunn and Crutcher LLP and

 represent Defendants Merck Sharp & Dohme Corp., Merck Sharp & Dohme B.V.

 and Organon USA, Inc. in the above-captioned action. I am a member in good

 standing of the States of California and New York, and have been admitted pro hac

 vice to appear in this case. The facts set forth herein are true and correct to the best

 of my own personal knowledge. If called upon to testify as a witness, I could and

 would competently testify thereto.

 2.    Attached as Exhibit 1 to this Declaration is a true and correct copy of excerpts

 from the 19th edition of Taber’s Cyclopedic Medical Dictionary (2001) and bearing

 the bates range MRK_00344579–585.

 3.    Attached as Exhibit 2 to this Declaration is a true and correct copy of U.S.

 Patent No. 5,938,583 to Grimm, issued August 17, 1999.

 4.    Attached as Exhibit 3 to this Declaration is a true and correct copy of U.S.

 Provisional Appl. No. 60/249,128, filed November 16, 2000.

 5.    Attached as Exhibit 4 to this Declaration is a true and correct copy of U.S.

 Provisional Appl. No. 60/412,050, filed September 19, 2002.

 6.    Attached as Exhibit 5 to this Declaration is a true and correct copy of the Final

 Written Decision in IPR2018-00393 (Paper 43), dated July 8, 2019.




                                            1
Case 2:17-cv-03984-CCC-MF Document 104 Filed 10/29/20 Page 3 of 8 PageID: 2277




 7.    Attached as Exhibit 6 to this Declaration is a true and correct copy of excerpts

 of Plaintiff Micropherix LLC’s (“Microspherix”) Rebuttal Claim Construction

 Evidence, which was served on counsel of record on September 1, 2020.

 8.    Attached as Exhibit 7 to this Declaration is a true and correct copy of the oral

 argument transcript for the January 12, 2012 hearing before the PTAB from the

 prosecution file of U.S. Patent Appl. No. 10/852,407.

 9.    Attached as Exhibit 8 to this Declaration is a true and correct copy of excerpts

 from the 27th Edition of Stedman’s Medical Dictionary (2000) and bearing the bates

 range MRK_00344531–535.

 10.   Attached as Exhibit 9 to this Declaration is a true and correct copy of excerpts

 from the Revised Edition of Merriam-Webster’s Medical Desk Dictionary (2002)

 and bearing the bates range MRK_00344589–600.

 11.   Attached as Exhibit 10 to this Declaration is a true and correct copy of

 excerpts from the 6th Edition of Mosby’s Medical Dictionary (2002) and bearing the

 bates range MRK_00344625–631.

 12.   Attached as Exhibit 11 to this Declaration is a true and correct copy of the

 article titled “New prospects for luteinizing hormone releasing horemone as a

 contraceptive and therapeutic agent” by H M Fraser, dated October 9, 1982 and

 bearing the bates range MRK_00344623–624.




                                           2
Case 2:17-cv-03984-CCC-MF Document 104 Filed 10/29/20 Page 4 of 8 PageID: 2278




 13.   Attached as Exhibit 12 to this Declaration is a true and correct copy of

 excerpts from Webster’s II New College Dictionary (1999) and bearing the bates

 range MRK_00344561–565.

 14.   Attached as Exhibit 13 to this Declaration is a true and correct copy of

 excerpts of Microspherix’s Preliminary Disclosure of Asserted Claims and

 Infringement Contentions Against Defendants, which was served on counsel of

 record on March 7, 2018.

 15.   Attached as Exhibit 14 to this Declaration is a true and correct copy of U.S.

 Patent No. 7,776,310 to Kaplan, issued August 17, 2010.

 16.   Attached as sealed Exhibit 15 to this Declaration is a true and correct copy of

 excerpts of Microspherix’s Preliminary Responsive Validity Contentions, which

 was served on counsel of record on June 8, 2018.

 17.   Attached as sealed Exhibit 16 is the SDG Report No. 4678, dated October

 1996 and bearing the bates range MRK_00000027–266.

 18.   Attached as Exhibit 17 to this Declaration is a true and correct copy of

 excerpts from the 30th Edition of Dorland’s Illustrated Medical Dictionary (2003)

 and bearing the bates range MRK_00348537–539.

 19.   Attached as Exhibit 18 to this Declaration is a true and correct copy of

 excerpts from the 27th Edition of Stedman’s Medical Dictionary (2000) and bearing

 the bates range MRK_00348534–536.


                                          3
Case 2:17-cv-03984-CCC-MF Document 104 Filed 10/29/20 Page 5 of 8 PageID: 2279




 20.   Attached as Exhibit 19 to this Declaration is a true and correct copy of

 excerpts of the Patent Owner’s Response in IPR2018-00402 (Paper 24), dated

 October 23, 2018.

 21.   Attached as Exhibit 20 to this Declaration is a true and correct copy of

 excerpts of the Patent Owner’s Preliminary Response in IPR2018-00402 (Paper 8),

 dated May 7, 2018.

 22.   Attached as Exhibit 21 to this Declaration is a true and correct copy of

 excerpts of the Declaration of Dr. Patrick F. Kiser, Ph.D in IPR2018-00402 (Ex.

 2001), dated May 7, 2018.

 23.   Attached as Exhibit 22 to this Declaration is a true and correct copy of

 excerpts of the Patent Owner’s Response in IPR2018-00393 (Paper 24), dated

 October 23, 2018.

 24.   Attached as Exhibit 23 to this Declaration is a true and correct copy of

 excerpts of the Patent Owner’s Sur-Reply in IPR2018-00393 (Paper 34), dated

 March 5, 2019.

 25.   Attached as Exhibit 24 to this Declaration is a true and correct copy of

 excerpts of the Record of Oral Hearing in IPR2018-00393 (Paper 42) held on April

 8, 2019.




                                        4
Case 2:17-cv-03984-CCC-MF Document 104 Filed 10/29/20 Page 6 of 8 PageID: 2280




 26.   Attached as Exhibit 25 to this Declaration is a true and correct copy of

 excerpts of the Microspherix’s Demonstratives for the April 8, 2019 Oral Hearing

 in IPR2018-00393 (Ex. 2153).

 27.   Attached as Exhibit 26 to this Declaration is a true and correct copy of

 excerpts of the Patent Owner’s Preliminary Response in IPR2018-00393 (Paper 6),

 dated April 10, 2018.

 28.   Attached as Exhibit 27 to this Declaration is a true and correct copy of the

 Curriculum Vitae of Kinam Park, Ph.D.

 29.   Attached as Exhibit 28 to this Declaration is a true and correct copy of the

 article titled “Radiation Biology in Brachytherapy” by David J. Brenner from the

 Journal of Surgical Oncology, dated May 1997 and bearing the bates range

 MRK_00344060–064.

 30.   Attached as Exhibit 29 to this Declaration is a true and correct copy of the

 article titled “Brachytherapy as a treatment option for prostate cancer: overview and

 nursing considerations” by Judith Brumm, RN, CNOR, dated July 2000 and bearing

 the bates range MRK_00344108–110.

 31.   Attached as Exhibit 30 to this Declaration is a true and correct copy of the

 Final Written Decision in IPR2018-00402 (Paper 44), dated July 8, 2019.

 32.   Attached as Exhibit 31 to this Declaration is a true and correct copy of the

 Final Written Decision in IPR2018-00602 (Paper 43), dated July 8, 2019.


                                          5
Case 2:17-cv-03984-CCC-MF Document 104 Filed 10/29/20 Page 7 of 8 PageID: 2281




 33.   Attached as Exhibit 32 to this Declaration is a true and correct copy of the

 Examiner’s Search Strategy and Results, dated April 18, 2016, from the prosecution

 file of U.S. Patent Appl. No. 14/473,159, which issued as U.S. Patent No. 9,636,401.




                                          6
Case 2:17-cv-03984-CCC-MF Document 104 Filed 10/29/20 Page 8 of 8 PageID: 2282



 Executed on October 29, 2020.




                                    Andrew Philip 1
                                    GIBSON, DUNN & CRUT
                                    333 South Grand Avenue
                                    Los Angeles, CA 90071
                                    Telephone: 213.229.7000
                                    ablythe@gibsondunn.com




                                      7
